MEMORANDUM **
Vincent Edward Harrell (“Harrell”) appeals the 120-month sentence imposed following his guilty plea conviction for unarmed bank robbery in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, and we affirm.
Harrell contends that the district court erred in sentencing him as a career offender pursuant to the United States Sentencing Guidelines § 4B1.1 because the 1988 attempted bank robbery conviction used to establish his career offender status should not have been considered a crime of violence.1
We review the district court’s interpretation of the sentencing guidelines de novo. United States v. Riley, 183 F.3d 1155, 1157 (9th Cir.1999), cert. denied, 528 U.S. 1174, 120 S.Ct. 1204, 145 L.Ed.2d 1107 (2000). Whether a crime constitutes a crime of violence under the U.S.S.G. § 4B1.1 is a categorical test in this circuit. Id. at 1158. If the elements of the crime charged contain the use or attempted use of force, then we consider the crime violent. United States v. Young, 990 F.2d 469, 470 (9th Cir.1993).
The elements of attempted bank robbery as set forth in 18 U.S.C. § 2113(a) are: (1) knowingly (2) attempting to take any property or money or any other thing of value from a bank (3) by force and violence or by intimidation. United States v. Darby, 857 F.2d 623, 624-25 (9th Cir. 1988). Because the elements of attempted bank robbery contain the use or attempted *911use of force, we consider the crime of attempted bank robbery violent. See Young, 990 F.2d at 470, 472. Therefore, the district court properly sentenced Harrell as a career offender.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Although the statute under which Harrell was convicted in 1988 was not cited in the presentence report, the record contains sufficient evidence for us to conclude Harrell’s conviction fell under 18 U.S.C. § 2113(a). See United States v. Jimenez, 258 F.3d 1120, 1124 (9th Cir.2001).